OPINION OF THE COURT
Per Curiam.
On October 13, 1993, in Cook County, Illinois, the respondent was convicted of aggravated battery (720 111 Compiled *77Stat 5/12-4 [b] [1]), a felony. On November 15, 1993, the respondent was sentenced to probation and a fine of $5,000.
The Illinois crime of aggravated battery is "essentially similar” to New York State Penal Law § 120.05, assault in the second degree, a class D felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and O’Brien, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Stephen O. Szego, admitted under the name Stephen Oliver Szego, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stephen O. Szego is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.